Case 18-00426   Filed 06/01/20   Entered 06/01/20 10:37:07   Doc# 92   Page 1 of 5
Case 18-00426   Filed 06/01/20   Entered 06/01/20 10:37:07   Doc# 92   Page 2 of 5
Case 18-00426   Filed 06/01/20   Entered 06/01/20 10:37:07   Doc# 92   Page 3 of 5
Case 18-00426   Filed 06/01/20   Entered 06/01/20 10:37:07   Doc# 92   Page 4 of 5
Case 18-00426        Filed 06/01/20    Entered 06/01/20 10:37:07       Doc# 92      Page 5 of 5


                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ALASKA
                                    JUNEAU DIVISION

 In Re:                                            Case No. 18-00426

 Myrna Bernaldo Gonzales                           Chapter 13

 Debtor.                                           Judge Gary Spraker

                                  CERTIFICATE OF SERVICE

I certify that on June 1, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Valerie M. Therrien, Debtor’s Counsel
          vmtpc1@gmail.com

          Nacole M. Jipping, Chapter 13 Trustee
          ch13ecf@gmail.com

          Office of the United States Trustee
          ustpregion18.ak.ecf@usdoj.gov

I further certify that on June 1, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Myrna Bernaldo Gonzales, Debtor
          9095 Sheiye Way
          Juneau, AK 99801

 Dated: June 1, 2020                               /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
